ON EX PROPRIO MOTU RULE TO SHOW CAUSE WHY APPEAL SHOULD NOT BE DISMISSED
PER CURIAM.
An examination of the record in this proceeding reveals that a final judgment was rendered and signed by the trial court and filed on October 21, 1971, and a supplemental judgment, pursuant to an order granting a partial new trial, was rendered and signed by the trial judge and filed on November 10, 1971. An oral order of appeal was granted to this court on November 26, 1971, and the appeal bond was filed on March 21, 1972.
Since plaintiff-appellant’s appeal was not perfected until lapse of more than ninety days after the rendition and signing of the original and supplemental judgments by the lower court, on our motion, (ex proprio mo-tu) we issued a rule on May 12, 1972 to *336show cause why the appeal should not be dismissed for failure to timely perfect the appeal. The parties to these proceedings were ordered to show cause, by briefs, on or before June 5, 1972, why the appeal should or should not be dismissed.
The appellant has not responded to the order and since the appeal on its face was not timely perfected under the terms and provisions of LSA-C.C.P. Art. 2087, the rule is made absolute, and, accordingly plaintiff’s appeal is hereby dismissed.
Appeal dismissed.